Citation Nr: 0422345	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  04-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, informing the appellant that he 
had no legal entitlement to VA benefits on the basis of 
claimed qualifying service by his deceased wife.  A statement 
of the case addressing this issue was mailed to the appellant 
in January 2004.


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's wife had no qualifying service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant's late wife,  have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The claim being pursued on appeal is whether the appellant 
has legal entitlement to VA death benefits based upon the 
service of his late wife.  The case therefore hinges on a 
determination of whether the appellant's wife had recognized 
service to establish basic eligibility for such benefits.  
See 38 C.F.R. § 3.40.  In this regard, the Board notes that, 
although the VCAA potentially applies to all cases pending 
with VA on or after the date of its enactment in November 
2000, VA needs to pursue notice-and-assistance development 
only where the claimant might have additional information or 
evidence which is necessary to substantiate the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 115, 121 (2004).  
Moreover, the U.S. Court of Appeals for Veterans Claims has 
held that the VCAA need not be applied in cases where the 
law, and not the evidence, is dispositive of the outcome of a 
claim.  See VAOPGCPREC 7-2004, at 5 (July 16, 2004).  

Essentially, no amount of notice or assistance can change the 
legal status of the appellant's late spouse with regard to 
her (or his) eligibility for VA benefits.  The legal outcome 
of his claim clearly will be dictated by the existing law 
regardless of any further notice the appellant might receive.  
The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
has not established predicate status for his late spouse as a 
veteran under the laws administered by VA.  The Court of 
Appeals for Veterans Claims has held that the VCAA has no 
effect on an appeal where the law is dispositive of the 
matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).  
In light of the fact that the Court has firmly determined 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter, it appears that the VCAA and its 
implementing regulations warrant no further action in the 
present matter.

In any event, the claims file reflects that, in a letter 
dated in March 2003, the RO advised the appellant of the VCAA 
and its effect on his claim for service connection for the 
cause of his wife's death.  In addition, the appellant was 
advised, by virtue of a letter dated in June 2003 and a 
detailed December 2003 statement of the case (SOC), of the 
pertinent law with respect to the military service required 
for eligibility for VA benefits, and what evidence was 
necessary to substantiate his claim that his wife had valid 
military service so as to warrant VA benefits.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that the RO has 
conducted the evidentiary development necessary to decide the 
appeal, to include obtaining a response from the NPRC 
indicating the veteran's wife did not have the required 
military service to be eligible for VA benefits.  Further, 
the claims file reflects that the December 2003 SOC contained 
the new duty-to-assist regulations codified at 38 C.F.R. § 
3.159 (2003).

Accordingly, the Board finds that VA has fully aquitted any 
applicable duty to assist the appellant in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claim.  Therefore, there is no conceivable basis for a 
remand of this case for any further notice or development.  
As the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

II.  Legal Criteria/Factual Background

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval, or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.41(a), (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran for VA 
purposes) be proven with either official documentation issued 
by a United States service department or verification of the 
claimed service by such a department.  See 38 C.F.R. § 
3.41(a) (authorizing veteran status for Philippine veterans 
"from the date certified by the Armed Forces [of the United 
States]"); § 3.203(a) (requiring service department 
documentation of service where available); § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria, supra, at 749.

In short, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based upon Philippine service 
unless a United States service department documents or 
certifies his or her service. 

With the above criteria in mind, the facts and procedural 
history of this case will be briefly summarized.  In November 
2002, the appellant filed a claim for service connection for 
the cause of his wife's death, asserting therein that she 
died due to a sickness incurred in service to the Untied 
States Armed Forces in World War II.  In support of this 
claim, he submitted a statement dated in November 2002, in 
which his daughter asserted that her mother was a "veteran" 
of World War II, but was not able to "complete the process" 
of proving this service prior to her death.  Also submitted 
was a clinical record from a private physician dated in 
January 1946 reflecting diagnoses of heart disease and 
diabetes for the appellant's wife, with a history provided by 
her that she first began feeling sick while "sacrificing 
sleepless nights in attending sick soldiers" wounded by the 
Japanese, while also suffering from hunger and having to 
sleep on the ground in wet clothes.  The Board notes that, 
with all due respect for the laudable efforts on behalf of 
wounded and sick soldiers as described by and on behalf of 
the appellant, the official records do not document that his 
wife's activities were undertaken while she was enlisted in a 
military capacity under U.S. authority.
Also submitted was a copy of a Certification, dated September 
17, 1991, from an Assistant Adjutant General in the 
Philippine Army who stated that the appellant's wife had 
"recognized guerilla service" in the United States Armed 
Forces, Far East (USAFFE) from January 1, 1941, to December 
30, 1946.  The record also contains a report from the Quezon 
Office of the Local Civil Registrar indicating that its 
Register of Deaths showed that the appellant's wife died in 
June [redacted], 1997, from cardiorespiratory arrest due to diabetes 
mellitus.  An Application for Settlement of Claims of 
Filipino Veterans under Republic Act No. 1889 completed by 
the appellant's wife in 1959 was received in July 2003, with 
the appellant's wife reporting on this document that, rather 
than having service with the USAFFE, she had served as a 
"Civilian Guerrilla." 

The RO contacted the NPRC in order to determine the nature of 
the appellant's wife's military service, and the NPRC 
certified in June 2003 that she had no recognized guerrilla 
service, nor was she a member of the Commonwealth Army in the 
service of the Armed Forces of the United States.  The 
appellant was advised in June 2003 that his claim was denied 
because his wife lacked the required military service to be 
eligible for VA benefits.  Following the issuance of the SOC 
in January 2004, the appellant's daughter contended that the 
certification dated in September 1991 from the Assistant 
Adjutant General in the Philippine Army was sufficient 
evidence to establish that her mother was a "veteran" for 
the purpose of receipt of VA benefits.  

Thereafter, an April 29, 2004, Memorandum to the File 
prepared by the RO stated that records of individuals who 
claim to have served in the Commonwealth Army of the 
Philippines inducted into the USAFFE, and those who claim to 
have served in the organized guerrilla forces, are maintained 
by the U.S. Army Personnel Command (ARPERSCOM, formerly known 
as ARPERCEN) in St. Louis, Missouri.  Further, the Memorandum 
indicated that the service department had certified that the 
appellant's wife had no valid military service in the Armed 
Forces of the United States.
III.  Legal Analysis

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the appellant maintains that he 
is entitled to VA benefits based upon alleged qualifying 
military service by his wife in the United States Armed 
Forces during World War II.  While he has submitted evidence 
in support of his claim, this documentation fails to meet the 
requirements of 38 C.F.R. § 3.203(a).  In this regard, the 
Board notes that none of his submissions consists of a 
document from a United States service department.

As stated, based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by or on behalf of the 
appellant constitutes valid evidence of service by the 
appellant's wife, because none of those documents was issued 
by a United States military service department.  Also, the 
June 2003 certification from the NPRC indicating that the 
appellant's wife had no qualifying service is binding on VA.  
See generally Spencer v West, 13 Vet. App. 376 (2000).  
Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

The Board finds, therefore, that the appellant's wife had no 
qualifying service in the United States Armed Forces, that 
she was thus not a "veteran" for VA benefits purposes and 
that the appellant is, thus, not eligible for benefits based 
on her service under the laws administered by VA.  As the law 
and not the evidence of record is dispositive in this case, 
the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, supra, 6 
Vet. App. at 429-30.  The appellant's proper remedy regarding 
service verification is an application to the Board of 
Correction of Military Records.  See Cahall v. Brown, 7 Vet. 
App. 232 (1994).


ORDER

Basic eligibility for VA death benefits is not established; 
thus, the appeal is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



